Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. The prior office actions are incorporated herein by reference. In particular, the observations with respect to claim language, and response to previously presented arguments. 
3. Claim 5 has been cancelled.
4. No claim has been amended. 
5. Claims 1-4 and 6-17 are re-numbered as claims 1-16 are pending. 
            Allowable Subject Matter
6. Claims 1, 11, 14, 16 and 17 are allowed. The following is an examiner’s statement of reasons for allowance: Independent claims 1, 11, 14, 16 and 17 are allowed in view of the examiner’s amendment and for reasons argued by applicant in pages 11-15 of the Remarks, filed on September 11, 2020, and dependent claims 2-4, 6-10, 12-13 and 15 depend upon one of the above-mentioned allowed claims and are therefore allowed by virtue of their dependencies.  
Popa (US pat. No 20130294230) prior art of record teaches configure a network with a plurality of devices, wherein the plurality of devices in the network wirelessly communicate on a peer to peer basis; in a case the information processing apparatus receives a connection authentication request from a first device other than the plurality of devices, transfer the connection authentication request to the plurality of devices; and transfer a connection permission to the first device to connect to the network based on a plurality of responses from the plurality of devices; in a case the information processing apparatus receives the connection authentication request from one of the plurality of devices, transfer a response of the plurality of responses to the one of the plurality of devices, wherein the response is associated with respond to the connection authentication request. 
The prior arts of record does not teach or suggest individually or in combination the limitation of amended independent claim 1 as similarly recited in independent claims 11, 14, 16 and 17: determine whether a second device of the plurality of devices leaves the network, wherein the second device has an authority to grant the connection permission; and assign the authority to grant the connection permission 
             None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed. 
             Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
          Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSNEL JEUDY whose telephone number is (571)270-7476.  The examiner can normally be reached on M-F 10:00-8:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arani T Taghi can be reached on (571)272-3787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.    

Date: 1/29/2021  

/JOSNEL JEUDY/Primary Examiner, Art Unit